ORDER OF MULTIDISTRICT LITIGATION PANEL
                                  Order Pronounced May 13, 2016


16-0142        IN RE FARMERS INSURANCE COMPANY WIND/HAIL STORM
               LITIGATION 2

       Farmers Insurance Company and several related entities seek creation of an MDL
pretrial court for 186 suits on insurance policies involving hail and wind damage. The cases
arose between February 29, 2012 and June 11, 2014 and are pending in seventy-six courts in
twenty-seven counties.


       Three Pretrial MDL courts are hereby established. The three pretrial judges will
decide all common pretrial issues together as a panel. They will decide case-specific issues
as individual pretrial courts. The issues decided by the panel will include questions of law,
common discovery issues, and rulings on common evidentiary and other issues remanded
for trial. The judges will have broad discretion to decide where and when to hold oral
hearings, and whether and when to hear matters by telephone or other electronic means.


       The cases listed in Appendix A of Farmers Insurance Companies’ Motion to
Transfer, are assigned to the Hon. Elma Teresa Salinas Ender, retired judge of the 341st
District Court of Webb County, the Hon. David Evans, judge of the 48th District Court of
Tarrant County, and the Hon. Sylvia Matthews, judge of the 281st District Court of Harris
County. After receiving suggestions from counsel, the pretrial judges will consider which
cases should be transferred to each pretrial court and will make a written recommendation to
the MDL Panel for its decision.


                      Chief Justice McClure did not participate in the decision.